DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 8th, 2022 have been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome several Drawing Objections, (pertinent to claim 10), Claim Objections, alongside 112b Rejections and several 102 Rejections (directed to claims 1, and 14-16) set forth in the Non-Final Office Action mailed October 21st, 2021 and are hereby withdrawn in light of their correction. However, several Drawing Objections are maintained due to the lack of depiction of the claimed subject matter in claims 19 and 20 as set forth below, and furthermore such drawing (alleged FIG. 18) is missing from applicant’s amendments. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method (particularly the steps) of claims 19 and 20 must be shown or the features cancelled from the claims. No new matter should be entered. While applicant has remarked that a FIG. 18 has been supplied (Remarks: page 8) that address to matters of the drawing objections, such drawing is missing from the image file wrapper/collection of files Examiner has access to. There’s furthermore no listing in the Amendment header document received March 8th 2022 concerning amendment submitted concerning the drawings or additional thereof (a copy of the amendment document is enclosed below for convenience). The objections to claims 19 and 20 are therefore maintained and will not be held in abeyance.

    PNG
    media_image1.png
    364
    730
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed March 8th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: FIG. 18 is not supplied with the amendment to the specification and such matter is considered to potentially disclose new matter until such drawing is supplied and examined for conformity with applicant’s disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action or otherwise submit the FIG. 18 drawing amendment applicant is attempting to amend into the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  "an elongated rod to clap" should probably read as "an elongated rod to [[clap]] clamp" or “an elongated rod to [[clap]] clasp”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Votel (U.S. Pat. No. 6378148).
Regarding claim 18, Votel discloses (FIGS. 105, 119, 122, 126-128) sheet engaging clamp assembly comprising: 
- a base member (1306; FIG. 122) having an elongated rod (as illustrated in FIG. 122) having a first side axial valley (left 2188; FIG. 105) at one end thereof, and a second side axial valley (right 2188; FIG. 105) at the other end thereof; and 
- a locking member (both 1552; FIGS. 126-128), the locking member having a transverse strap (1550) having a first adjustable strap loop (1558; FIG. 119, pertinent to the first 1552 in FIGS. 126-128) and a second adjustable strap loop (1558; FIG. 119, pertinent to the second 1552 in FIGS. 126-128), 
- wherein the first adjustable strap loop is positionable over the first side axial valley to clamp a sheet therebetween, and the second adjustable strap loop is positionable over the second side axial valley to clamp the sheet therebetween. Where noticeably, the adjustable strap loops will necessitate being positionable over the respective axial valleys for the locking member to secure the elongated rod (and rolled sheet) between the locking member and the respective adjustable strap loop and clamping the sheet therebetween.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilk et al. (U.S. Pub. No. 20160089291); hereafter "Tilk" in view of Votel (U.S. Pat. No. 6378148) and Milam (U.S. Pub. No. 20060273292).
Regarding claim 1, Tilk discloses (FIGS. 7A-7C, and 7L) a patient slider device comprising: 
- a frame (30; FIG. 7A) having a base (along 32; FIG. 7A) and an elongated body (the strut between top bar 60, and base 32; FIG. 7A) extending from the base (As illustrated in FIG. 7A), the elongated body having a lower end (about 32; FIG. 7A) and an upper end (about 60; FIG. 7A); 
- a bed engagement assembly (70; FIG. 7C) structurally configured to engage a bed (paragraph 0042: “bumper surface for contacting the second resting surface”), to, in turn, maintain the frame in an operable position (as stated in paragraph 0042); and 
- a patient pulling assembly (40/42/44/45/46/52, FIG. 7A; 54/56/64, FIG. 7C) including a winch assembly (as illustrated in FIG. 7A) and a sheet engaging assembly (as illustrated in FIGS. 7C and 7L), with a winding strap (56; FIG. 7B) extending between the winch assembly and the sheet {engaging} assembly, and movable relative to the frame by the winch assembly (as illustrated in FIGS. 7L and 7M).
However, although Tilk indicates in paragraph 40 that the power transfer bar connects through some other fastener to connect to the sheet, Tilk does not explicitly disclose wherein the sheet engaging assembly is expressly based on a clamp operation.
Regardless, Votel teaches (FIGS. 105, 114, 117, 119, 122, and 125-130) a sheet clamp assembly (as illustrated in FIGS. 105, 119, 122, 126-128) for which there is provided a bed engagement assembly (2334; FIG. 135), a winch assembly (as illustrated in FIGS. 114 and 117), a sheet engaging clamp assembly (about 1552 and 1306, as illustrated in FIGS. 119 and 126-128) with a winding strap (1550; FIG. 117) extending between the winch assembly and the sheet engaging clamp assembly and movable relative to the frame by the winch assembly (as illustrated between FIGS. 125-130).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the sheet engaging assembly of Tilk (as illustrated in FIGS. 7A-7C, and 7L) by incorporating the clamp based assembly demonstrated in Votal (1550, 1552, 1306, and all parts therebetween necessary for sheet engagement; FIGS. 105, 114, 117, 119, 122, and 125-130). Where the results would have been predictable as Tilk and Votel both are concerned with patient slider devices that utilize a transfer bar based assembly that is operated through at least one winding strap and winch assembly, where further the usage of Votel would be superior to Tilk as Tilk necessitates either hooking, puncturing, or special preparation of the transfer sheet, while Votel avails connection with any transfer sheet, availing superior flexibility in the design and operation thereof. It is considered that the functionality of Tilk would continue to avail the same benefit/overcoming the prior art as set forth in paragraph 0040: “A problem in the prior art was that, in some patient transfer devices, the sheet was pulled at discrete locations that tended to move towards each other when pulled”, the axial valleys of Votel would maintain the locations of the securing clamp assembly and prevent moving towards each other when pulled.
However, Tilk in view of Votel still does not disclose wherein the sheet engaging clamp assembly includes a (perpendicular) transverse strap apart from the winding strap to engage an elongated rod to {clasp} the transverse strap onto a sheet therebetween the transverse strap and the elongated rod.
Regardless, Milam teaches (FIGS. 1, 5, and 11) a patient slider device with a sheet engaging clamp assembly (as illustrated in FIGS. 1, 5, and 11), the sheet engaging clamp assembly including a transverse strap (perpendicular strap between 130 and 110; FIG. 1) to engage and clamp the transverse strap onto a sheet therebetween the transverse strap (as illustrated in FIGS. 1, 5, and 11).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the particular transverse strap of Milam into Tilk (in view of Votel) (as illustrated in FIGS. 7A-7C and 7L). Where the results would have been predictable as Milam, Tilk, and Votel are all concerned with patient slider devices that horizontally displace the patient by a winch assembly. Where furthermore, the assemblage of Votel has previously considered the use of a single winding strap with a spaced out clamp (as illustrated in FIG. 16). Where advantageously, the use of the transverse strap of Milam would necessitate only a single winch assembly, whereby operating the winch off of a single motor would reduce costs and complexity of manufacturing and whereby the straps and clamps of Votel would continue to function properly as the elongated rod of Votel maintains the spacing of the clamps as set forth prior. It should be understood that the combination of Milam into Tilk in view of Votel is to replace or otherwise modify the already present straps of Tilk (as illustrated in FIG. 7L) that would thereby only necessitate a single winch assembly while still utilizing the particular clamping/clasping loop assemblies of Votel. Where such combination with Votel is countenanced as Votel has similarly considered embodiments wherein the winch operates off a single winch assembly/motor and spreads the clamping engagement out over a transverse assembly.
Regarding claim 2, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A and 7J) the patient slider device of claim 1 wherein the winch assembly includes a drum (54; FIG. 7A) and a motor (40; FIG. 7A) positioned within a housing (as illustrated in FIG. 7K), the housing positioned proximate the lower end of the elongated body (as illustrated in FIG. 7J, the housing is positioned proximate and enshrouds the lower end of the lower body to protect the moving components therein as paragraph 0046 states).
Regarding claim 3, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A and 7C) the patient slider device of claim 1 wherein the winding strap exits the frame proximate the upper end thereof (as illustrated in FIGS. 7A and 7C).
Regarding claim 4, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A) the patient slider device of claim 2 wherein the winch assembly further includes a slack take-up system (about 62 and 72; FIGS. 7A) within the elongated body of the frame (as illustrated in FIG. 7A within the body of the frame 30 and clarified in paragraph 0043: “spring return mechanism”).
Regarding claim 5, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A) the patient slider device of claim 4 wherein the slack take-up system includes an idler pulley (about 62; FIG. 7A) and a spring (72; FIG. 7A; paragraph 0043: “spring return mechanism” coupled to the idler pulley (through the frame 30 and the belts 56; FIG. 7A) and to the frame (as illustrated in FIG. 7A), with the idler pulley configured to travel between the lower end and the upper end of the elongated body of the frame (through actuation of 74 that facilitates travel of the idler pulley 62 between the lower end and the upper end of the elongated body; as illustrated in FIG. 7A). 
Regarding claim 6, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A) the patient slider device of claim 5 wherein the spring comprises one of a helical spring and a constant force spring. In at least FIG. 7A, the return spring mechanism appears to be at least a constant force spring. It is considered well known in the art that constant force springs can take the equivalent form of a helical spring.
Regarding claim 7, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A and 7C) the patient slider device of claim 1 wherein a bed engagement assembly further includes a bumper (70; FIG. 7C) and an adjustment mechanism (74, and slides along the elongated body of 30; FIG. 7A), the adjustment mechanism structurally configured to adjust the position of the bumper between the lower end and the upper end of the frame. It is considered that a vertical adjustment through 74 of Tilk (FIG. 7A) would result in a different proportional distance of the bumper between the upper and lower ends of the frame between an extended and a retracted state, which would thereby be adjusting the position of the bumper between the lower end and the upper end (or the adjustment mechanism is otherwise structurally configured to adjust the position of the bumper)
Regarding claim 8, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A and 7C) the patient slider device of claim 7 wherein the bumper (70; FIG. 7C) is slidably movable along the frame between the lower end and the upper end of the frame (as facilitated through the slidable adjustment of the frame and along the frame through actuator 74; FIG. 7A, whereby the bumper is between the lower end and the upper end of the frame).
Regarding claim 9, Tilk in view of Votel and Milam discloses (Tilk: Modified FIG. 7A and FIG. 7A) the patient slider device of claim 8 wherein the adjustment mechanism includes: 
- a first side vertical adjustment (Modified FIG. 7A) having a first interfacing coupling (Modified FIG. 7A) coupled to the frame(coupled to 32; as illustrated in FIG. 7A) and a first mating coupling (Modified FIG. 7A) slidably movable along the first interfacing coupling (as demonstrated in FIG. 7A and facilitated movement through 74); 
- a second side vertical adjustment (Modified FIG. 7A) having a second interfacing coupling (Modified FIG. 7A) coupled to the frame (coupled to 32; as illustrated in FIG. 7A) and a second mating coupling (Modified FIG. 7A) slidably movable along the second interfacing coupling (as demonstrated in FIG. 7A and facilitated movement through 74); and 
- a support member (Modified FIG. 7A) having a first side arm (Modified FIG. 7A) coupled to the bumper and to the first mating coupling (as illustrated through FIG. 7A), and a second side arm (Modified FIG. 7A) coupled to the bumper and the second mating coupling (as illustrated through FIG. 7A).

    PNG
    media_image2.png
    742
    940
    media_image2.png
    Greyscale

Modified FIG. 7A
Regarding claim 10, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A and Modified FIG. 7A) the patient slider device of claim 9 wherein {the} frame has a first side (indicated surface of Modified FIG. 7A) and a second side opposite the first side (indicated surface of Modified FIG. 7A), and with a bed side extending therebetween (the front planar face of the frame/elongated body), the first side vertical adjustment extending along the first side between the lower end and the upper end of the frame (the first side vertical adjustment extending along the first side surface as illustrated in Modified FIG. 7A), the second side vertical adjustment extending along the second side between the lower end and the upper end of the frame (the second side vertical adjustment extending along the second side surface as illustrated in Modified FIG. 7A), with the bumper extending therebetween (as illustrated in Modified FIG. 7A) and across the bed side (with the bumper extending across the bedside and projected outward from the bed side as illustrated in FIG. 7A), while being spaced apart from the bed side (as illustrated in Modified FIG. 7A through 68).
Regarding claim 11, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7A) the patient slider device of claim 8 wherein the adjustment mechanism (74; FIG. 7A) further includes a locking assembly structurally configured to lock the position of the bumper relative to the frame between the lower end and the upper end of the frame. Notably, Tilk discloses that the actuator “the actuator 74 may be powered and/or controlled mechanically”, where a mechanically controlled embodiment would necessitate an arbitrary locking mechanism that is structurally configured to lock the position of the bumper relative to the frame between the lower end and the upper end of the frame to maintain position thereat in the course of operation.
Regarding claim 12, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7L) the patient slider device of claim 1 wherein the patient pulling assembly further includes a winch control system (82; FIG. 7L that operates alongside the winch system (as illustrated in FIG. 7A)) structurally configured to retract the winding strap toward the frame (as illustrated between FIGS. 7L and 7M).
Regarding claim 13, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7L and 7M) the patient slider device of claim 12 wherein the winch control system includes a remote (82; FIG. 7L) movable away from the frame (as illustrated between FIGS. 7L and 7M).
Regarding claim 14, Tilk in view of Votel and Milam discloses (Tilk: FIG. 7A; Votel: FIGS. 122 and 126-128; Milam: FIG. 1) the patient slider device of claim 1 wherein the sheet engaging clamp assembly including: 
- a base member (Votel: 1306; FIG. 122); and 
- a locking member (Votel: both 1552; FIGS. 126-128) coupled to the winding strap (Tilk: 56; FIG. 7A/Votel 1550; FIG. 127/Milam: 110; FIG. 1)) and to the base member (Votel: as illustrated in FIGS. 126-128), wherein a sheet (Votel: 2306; FIG. 127) is releasably clampable between the base member and the locking member (Votel: as illustrated in FIG. 128).
Regarding claim 15, Tilk in view of Votel and Milam discloses (Votel: FIGS. 105, 122, and 127; Milam: FIG. 1) the patient slider device of claim 14 wherein: 
- the base member comprises the elongated rod (Votel: as illustrated in FIGS. 122 and 127) having a first side axial valley (Votel: right 2188; FIG. 105) at one end thereof, and a second side axial valley (Votel: left 2188; FIG. 105) at the other end thereof; and
- the locking member (Votel: both 1552; FIG. 126-128) comprising the transverse strap (Milam: between 110 and 130; FIG. 1) having a first adjustable strap loop (1558; FIG. 119, pertinent to the first 1552 in FIGS. 126-128; correspondent to Milam: 130; FIG. 1) and a second adjustable strap loop (1558; FIG. 119, pertinent to the second 1552 in FIGS. 126-128; correspondent to Milam: 130; FIG. 1), 
- wherein the first adjustable strap loop is positionable over the first side axial valley to clamp a sheet therebetween, and the second adjustable strap loop is positionable over the second side axial valley to clamp the sheet therebetween. Where noticeably, the adjustable strap loops of Votel (And the locations thereof) will necessitate being positionable over the respective axial valleys for the locking member to secure the elongated rod (and rolled sheet) between the locking member and the respective adjustable strap loop and clamping the sheet therebetween.
Regarding claim 16, Tilk in view of Votel and Milam discloses (Votel: FIGS. 119) the patient slider device of claim 15 wherein the locking member is one of fixedly coupled to the winding strap and releasably coupled to the winding strap (Votel: both states of fixedly coupled and releasably coupled are facilitated through 1558; FIG. 119).
Regarding claim 19, Tilk in view of Votel and Milam discloses (Votel: FIGS. 122, 125, 127, and 129-131) a method of sliding a patient from a first surface to a second surface adjacent to the first surface, with a patient positioned on a sheet covering the first surface (Votel: as illustrated in FIG. 122), using the patient slider device of claim 1 comprising the steps of: - providing a sheet engaging clamp (as set forth in claim 1); 
- clamping a sheet upon which a patient is positioned to the sheet engaging clamp (Votel: as illustrated in FIG. 125); 
- positioning the patient slider device adjacent the second surface opposite from the first surface (Votel: as illustrated in FIG. 125); 
- extending the winding strap from the frame (Votel: as illustrated in FIG. 125); 
- coupling the sheet engaging clamp to the winding strap (Votel: as illustrated in FIG. 125 and 127); 
- retracting the winding strap with the winch assembly (as illustrated between FIGS. 127, 129); 
- pulling the sheet toward the frame, to, in turn, slide a patient to the second surface (as illustrated between FIGS. 127, 129, 130, and 131). 
It is considered that the operation of Tilk in view of Votel (from claim 1 onward) would use the method of engagement and retraction as Votel clearly indicates in FIGS. 122-131 to accommodate the operation and engagement of the clamping assembly modified in Tilk.
Regarding claim 20, Tilk in view of Votel and Milam discloses (Tilk: FIGS. 7L) the method of claim 19 wherein the patient slider device further includes a winch control system that comprises a remote (Tilk: 82; FIG. 7L) that controls the winch assembly, the method further comprising the step of: 
- moving the remote away from the frame of the patient slider device prior to the step of retracting the winding strap with the winch assembly. As illustrated in FIG. 7L of Tilk, the remote has been moved away from the frame of the patient slider device prior to the step of retracting the winding strap with the winch assembly.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilk in view of Votel and Milam in view of itself.
Regarding claim 17, Tilk in view of Votel and Milam discloses (FIG. 105) the patient slider device of claim 15 wherein the first side axial valley (right 2188; FIG. 105) and the second side axial valley (left 2188; FIG. 105) are each formed by a pair of {cylinders} spaced apart from each other.
However, Votel (in combination with Tilk and Milam) does not explicitly disclose wherein the first and second side axial valleys are formed by a respective pair each of spheres spaced apart from each other.
Regardless, it would have been an obvious matter of design choice to select the shape of the two geometric entities opposite the respective first and second axial valleys to be spheres instead of cylinders, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the two geometric entities opposite the respective first and second axial valley is of another shape, such as a spherical; particularly because the body would be able to roll just as easily with spheres or cylinders while still availing the axial valley that the locking member engages with.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Response to Arguments
Applicant’s arguments, see Remarks (pages 8-10), filed March 8th, 2022, with respect to Drawing Objections, Claim Objections, and 112b Rejections alongside several 102 Rejections have been fully considered and are persuasive.  Several Drawing Objections, Claim Objections, and 112b Rejections alongside several 102 Rejections (directed to claims 1, and 14-16) of October 21st, 2021 has been withdrawn. 
However, several Drawing Objections are maintained as the alleged FIG. 18 has not seemingly been provided by applicant as stated above pertinent to claims 19 and 20. The objection to the drawing will not be held in abeyance. Furthermore, the lack of the drawing in concordance with applicant’s submitted amendments to the Specification do not appear to be supported/in concordance with the drawings that they reference. 
Applicant’s arguments, see Remarks (pages 10-11), filed March 8th, 2021, with respect to the rejection(s) of claim(s) 1-16, 17, and 19-20 under Votel or Tilk in view of Votel under 102 (for strictly Votel in regards to claims 1, 14-17) and 103 (for Tilk in view of Votel) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tilk in view of Votel in view of Milam.
Where notably, Milam discloses an explicit transverse strap that spans between two engaging assemblies of a clamp assembly. Where advantageously, incorporation of the centralized winding strap and spanning transverse strap would render the assembly of Tilk to only necessitate a single winch assembly instead of two. Where Votel has similarly contemplated a single winch assembly through spanning transverse element (as illustrated in FIG. 16) to operate on a single winch assembly, thereby leaving Milam predictable to incorporate into Tilk in view of Votel.
Applicant's arguments filed March 8th, 2022 have been fully considered but they are not persuasive.
Notably, applicant alleges that Votel fails to disclose first adjustable loops that are positionable over a first side axial valley of an elongated rod to clamp a sheet therebetween and a second adjustable strap loop that is positionable over a second side axial valley of the elongated rod to clamp a sheet therebetween. However, Examiner respectfully points out applicant’s language ‘positionable’ is a ‘capability’ of the feature, and does not possess much patentable weight as the feature is claimed in such a way as to be particular to the handling and intended use of the invention. Furthermore, Votel may be attached above, below or seemingly rolled up with the elongated rod and indicates “However, transfer rod 1306 may be rolled until transfer rod 1306 and an enwrapped portion of sheet 2306 are as close to the patient as possible” (Col. 44, lines 12-14). Which seems capable of positioning the adjustable strap loops of Votel over the side axial valleys. Where further it is considered that the limitation ‘positionable over’ is ambiguous and very open ended language that given applicant’s method claims could imply or be understood or construed as being positioned for however momentarily over the elongated rod while rolling the rod and thereby clamping thereto/therearound, and thereby satisfying the claim. Examiner respectfully recommends narrowing the language such that distinguishment over the prior art is established such as “the entire first/second adjustable strap loop wrapping entirely around the first/second side axial valley” or similar language.
Therefore, Examiner is not presently persuaded that Votel does not avail the features of two adjustable strap loops, such loops are positionable (capable of being positioned) over the first/second side axial valleys.
Applicant also alleges (Remarks: page 11) that claim 1 does not recite “wherein the sheet engaging assembly is expressly based on a clamp operation” However, Examiner respectfully disagrees with this characterization as applicant explicitly claims a “sheet engaging clamp assembly” (emphasis added), or otherwise a sheet engaging assembly, engaging by clamp to the sheet. Furthermore, Votel is no longer used to avail a transverse strap (with exception to claim 18 as applicant only states one strap comparatively to both a transverse strap and winding strap), whereas Milam is provided in all other instances as providing both a winding strap and a transverse strap.
Therefore, Examiner is not presently persuaded that Votel or Tilk in view of Votel and Milam do not anticipate or make obvious applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/3/2022